Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 09, 2015

The Court of Appeals hereby passes the following order:

A15A1871. JULIETH THOMAS v. GWINNETT HOSPITAL SYSTEM, INC.

      Gwinnett Hospital System, Inc. filed an action against Julieth Thomas to
recover on an account. On February 23, 2015, the trial court entered a consent
judgment awarding Gwinnett Hospital System $964.60 in principal and $248.00 in
court costs. Thomas filed this direct appeal on March 30, 2015. We lack jurisdiction
for two reasons.
      First, the discretionary appeal procedure is required where – as here – a money
judgment in an action for damages totals $10,000.00 or less. See OCGA § 5-6-35 (a)
(6); Hill v. Rose Electric Co., 220 Ga. App. 603 (469 SE2d 844) (1996). Second,
Thomas’s notice of appeal was untimely, as it was filed 35 days after entry of the final
order. See OCGA § 5-6-38 (a) (notice of appeal must be filed within 30 days of entry
of the challenged decision). For these reasons, this appeal is hereby DISMISSED for
lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             06/09/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.